Citation Nr: 1023849	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back strain.

2.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This matter was previously before the Board in September 
2008, at which time the case was remanded for further 
development.  After completing the requested development to 
the extent possible, an April 2010 supplemental statement of 
the case continued to deny the issues of entitlement to 
service connection for residuals of a low back strain and 
entitlement to service connection for residuals of a left 
knee injury.  The case was then returned to the Board for 
further appellate consideration.  The Board finds that the 
there has been substantial compliance with its September 2008 
remand and will proceed to adjudicate the appeal.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was treated in service for acute low back 
pain, but there is no demonstration that any residual chronic 
disability resulted; rather the evidence demonstrates 
treatment for an acute and transitory condition that resolved 
prior to separation and has not been causally related to any 
current low back disability by competent medical evidence.

2.  The competent evidence fails to show a causal 
relationship between a left knee injury and any incident of 
service; the early degenerative joint disease of the left 
knee was first shown years after discharge.  


CONCLUSIONS OF LAW

1.  A low back strain was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A left knee injury was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

Here, a VCAA letter was sent to the Veteran in May 2004 that 
provided information as to what evidence was required to 
substantiate the service connection claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  The letter was sent prior to the 
initial RO decision in this matter.  Additionally, a March 
2006 letter provided the Veteran with Dingess notice.  While 
this letter was sent after the September 2004 rating 
decision, the timing deficiency was appropriately cured with 
the issuance of supplemental statements of the case in May 
2005, February and May 2006, and April 2010.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).  Thus, no additional development 
is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was afforded VA examinations for 
his claimed low back strain in April 2005, and for his left 
knee injury and his low back strain in September 2009 and 
January 2010.  In each examination the examiners offered 
opinions with respect to the nature and etiologies of the 
claimed disabilities.  The Board notes that in the September 
2009 VA medical examination the examiner stated that to 
resolve the issue of etiology of the Veteran's claimed 
residual low back disability would require resorting to mere 
speculation.  However, in January 2010, the RO returned the 
claim to the examiner for further explanation of his opinion, 
he gave an additional statement as to why he could not render 
an opinion without resorting to mere speculation.  The Board 
finds that there is no need to further remand this claim as 
the examiner has provided a sufficient rationale for why he 
cannot offer an opinion as to the etiology of the low back 
disability and there is no indication that based on the 
evidence available another examiner would be able to render a 
different opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 
391 (2009) (duty to assist does not extend to requiring a VA 
physician to render an opinion beyond what is reasonably 
conclusive from available medical evidence).  Indeed, it 
would appear that further requests for an opinion would be 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the Veteran. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Further regarding the duty to assist, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Court) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is claiming entitlement to service connection for 
residuals of a low back strain and for residuals of a left 
knee injury.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



III.  BACKGROUND

In the present case, the Veteran contends that his claimed 
low back and left knee disabilities are related to his active 
service.  He stated that he was treated for a knee injury in 
October and November 1970, at the same time he received 
treatment for his back.  

A careful review of the service treatment records shows that, 
in October and November 1970, the Veteran was treated for a 
low back strain, diagnosed as a lumbosacral sprain.  Based on 
the foregoing, there is no dispute that the Veteran had low 
back complaints and treatment during active service.  
However, the service treatment records do not show that any 
chronic low back disability was incurred during active duty.  
Indeed, following November 1970, there are no other 
complaints or findings referable to any low back injury or 
treatment.  Further, service treatment records do not show 
any complaints or findings with respect to the Veteran's left 
knee.  The Veteran's April 1972 separation examination showed 
no objective back or left knee abnormalities.  

Accordingly, the service treatment records are deemed to show 
an absence of chronic low back disability and any left knee 
disability during active service.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that either a chronic low back 
disability or a left knee disability is causally related to 
active service, for the reasons discussed below.

The Board notes that there are no records of treatment 
following discharge for either claimed disability until the 
1990s.  The first medical evidence of a left knee problem is 
from an October 1994 MRI which showed a medial meniscus tear.  
A May 2004 treatment note showed that the Veteran reported 
the history of a left knee meniscus tear in 1964.  The Board 
acknowledges that the Veteran, who is a chiropractor, stated 
in his November 2004 notice of disagreement that he has 
treated himself for both conditions since his separation from 
service.  

In this case, the Veteran was afforded a VA examination with 
respect to his back in April 2005.  The examiner noted the 
Veteran's history of lumbosacral strain in service and the 
lack of any other treatment or complaints referable to the 
back while in service.  The examiner noted that there were 
numerous evaluations, evidence of treatment, evidence of 
MRIs, and EMGs, which showed the degenerative changes in the 
lumbosacral spine with disc disease and radicular symptoms.  
It was also noted that the Veteran had a motor vehicle 
accident in August 1997 that seemed to have precipitated the 
back symptoms.  The examiner stated that he was unable to 
establish that there was any continuation of the Veteran's 
back condition after the initial October 1970 episode in 
service.  Furthermore, the examiner stated that the problems 
the Veteran was experiencing were common at the age they 
began to appear.  The examiner offered the opinion that the 
current condition was not caused by, or the result of the one 
episode of back strain that occurred during the Veteran's 
service.

The Veteran was afforded an additional VA examination in 
September 2009 for his back and left knee.  The VA examiner 
reported in September 2009, after reviewing the claims file, 
that the Veteran did have a history of one acute episode of 
back trouble in service.  However, the examiner reported that 
x-ray files of the lumbosacral spine from that time were 
negative.  The examiner identified the Veteran's current 
condition as significant disc disease with degenerative 
changes, which were not noted during active duty.  He found 
it quite obvious that such changes must have occurred 
subsequently.  Furthermore, the examiner stated that to 
connect the Veteran's current low back disability to service 
would require resorting to mere speculation.  

With respect to the left knee, the examiner rendered a 
diagnosis of early degenerative disease.  He stated that 
there was no history of any treatment or evaluation or an 
injury to the left knee.  The examiner noted the October 1994 
meniscus tear and stated that the Veteran currently had some 
degenerative joint disease of the left knee.  The examiner 
offered the opinion that the Veteran's current left knee 
condition was not caused by his service and was not related 
to service due to a lack of any evaluation or treatment 
during service.

The Board notes that in the September 2009 VA medical 
examination the examiner stated that to resolve the issue of 
etiology of the Veteran's claimed residual low back 
disability (i.e., the lumbosacral strain) would require 
resorting to mere speculation.  Accordingly, in January 2010, 
the RO returned the claim to the examiner for further 
explanation of his opinion.  At that time, he again stated 
that the lack of medical evidence between the Veteran's 
separation from service and now prevented him from making a 
connection between the current low back disability and the 
acute back sprain in service.  As previously discussed, it 
does not appear that additional clarification would yield any 
substantive response.  

IV.  ANALYSIS

After review of the evidentiary record, the Board finds that 
service connection is not warranted for residuals of a low 
back strain and not for a left knee condition.  

In this regard, the Board notes that the service treatment 
records from the Veteran's service do not reflect any 
complaints, findings or other references with respect to the 
left knee and the April 1972 separation examination showed 
normal findings.  The Board acknowledges that while the 
Veteran did receive treatment for his low back in service, 
the evidence shows that his symptomatology was acute and 
transitory in nature, with no residual disability found at 
the April 1972 separation examination.  

The first indication of knee problems and post-service low 
back problems was not until over 20 years after the Veteran 
was discharged from active duty.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran, a chiropractor, has 
stated that he has been treating himself for his low back and 
left knee conditions since he was released from service.  The 
Board acknowledges that the Veteran is competent to report on 
his observable symptoms and self-treatment thereof.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this manner, 
continuity of symptomatology can be established.  Moreover, 
in considering continuity of symptomatology, a finding 
against the credibility of the Veteran's lay statements 
cannot be solely based on the absence of contemporaneous 
medical records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, in weighing the credibility of lay 
testimony, the Board can appropriately consider any 
significant time delay between the report of symptoms and the 
period during which they allegedly occurred.  Id.

In the present case, the Veteran did not file a claim of 
entitlement to service connection for a low back or left knee 
disability until 2003, three decades following separation.  
The Board acknowledges that the Veteran has recently 
submitted a copy of VA form 526e, Veteran's application for 
Compensation or Pension at Separation from Service, signed 
and dated in June 1972.  However there is no record that the 
VA ever received this claim, although there was a claim 
received for education benefits from 1972.  The Board notes 
that if the Veteran's symptoms had been continuous since 
service, it would be reasonably expected that a claim would 
have been raised much sooner.  Given this, and in light of 
the normal clinical findings and absence of the low back and 
left knee complaints at the separation examination, the 
Veteran's contentions of having had chronic low back and left 
knee disabilities since service are found to lack credibility 
here.    Therefore, in the instant case, continuity of 
symptomatology is not established by the clinical record or 
by the Veteran's own statements.

The Board further notes that there are no medical opinions of 
record finding a causal connection between the Veteran's 
active service and his current low back or left knee 
conditions.  The April 2005 examiner stated that the current 
back condition was not caused by or the result of the acute 
low back strain that occurred in service.  The September 2009 
VA examiner opined that the left knee condition was not 
related to the Veteran's service, and that the significant 
low back degenerative disc disease had occurred subsequent to 
service.  These opinions were provided after a review of the 
record and were accompanied by a clear rationale.  For these 
reasons, they are found to be highly probative.  Moreover, 
while it does not appear that the examiners considered the 
Veteran's reported history of continuous self-treatment for 
his claimed disorders from discharge until apparently the 
1990s does not render the opinions inadequate because, as 
discussed above, the Veteran's allegations of continuous 
symptoms and treatment are not found to be credible here.

In conclusion, there is no support for a grant of service 
connection for the residuals of a low back disability or for 
the residuals of a left knee injury.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of a low back strain is 
denied.  

Service connection for residuals of a left knee injury is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


